                                                                                         1/27/2020
                         IN THE UNITED STATES DISTRICT COURT                           s/ J. Vasquez
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                HARRISONBURG DIVISION

UNITED STATES OF AMERICA                          )
                                                  )     Criminal Action No.: 5:19-cr-00008
v.                                                )
                                                  )     By: Elizabeth K. Dillon
RAMON CARRILLO-RUVALCABA, et al.                  )         United States District Judge


                          MEMORANDUM OPINION AND ORDER

       This matter is before the court on three motions to sever pursuant to Federal Rule of

Criminal Procedure 14(a) filed by defendants Ritchie Triplett (Dkt. No. 179), Jonathan Rocas-

Osorio (Dkt. No. 247), and Ernesto Valenzuela-Flores (Dkt. No. 249). For the reasons set forth

below, the court finds that consolidation of these cases does not prejudice the defendants to a

degree that requires severance. Accordingly, the court will deny the defendants’ motions.

                                        I. BACKGROUND

       On March 5, 2019, the initial indictment was filed against defendants. (Dkt. No. 22.) On

September 3, 2019, a grand jury returned a superseding indictment charging thirteen defendants

in connection with a drug trafficking conspiracy operating in Virginia. (Indictment, Dkt. No.

192.) As relevant here, the superseding indictment charges twelve defendants with conspiracy to

distribute and to possess with the intent to distribute several controlled substances in violation of

21 U.S.C. § 846. The indictment additionally charged one defendant with possession of a

firearm in furtherance of a drug trafficking crime in violation of 18 U.S.C. § 924(c), and another

of the defendants with transmission of funds derived from a criminal offense in violation of 18

U.S.C. § 1960(b)(1)(C). Two defendants were also charged with conspiracy to launder monetary

instruments in violation of 18 U.S.C. § 1956(h). (Indictment 1–6.) Triplett, Rocas-Osorio, and




                                                  1
Valenzuela-Flores were charged only with conspiracy to distribute and to possess with the intent

to distribute in count one of the superseding indictment.

        The indictment further alleges generally that the Jalisco New Generation Cartel, a

Mexico-based criminal organization, recruited individuals from Mexico to live in Virginia and

facilitate distribution of controlled substances throughout the Mid-Atlantic region of the United

States. As part of the conspiracy, some of the defendants maintained residential properties at

which they would receive shipments of the controlled substances before transporting and

distributing them. The indictment further alleges that some of the defendants conspired to

launder money received from the drug trafficking operation. (Id.)

        Triplett, Rocas-Osorio, and Valenzuela-Flores now move pursuant to Rule 14 of the

Federal Rules of Criminal Procedure to sever their cases.

                                          II. DISCUSSION

A. Severance Under Rule 14

        Federal Rule of Criminal Procedure 8(b) provides that defendants may be charged

together “if they are alleged to have participated in the same act or transaction or in the same

series of acts or transactions constituting an offense or offenses.” Fed. R. Crim. P. 8(b). Rule

14(a) then states that “[i]f the joinder of offenses or defendants in an indictment, an information,

or a consolidation for trial appears to prejudice a defendant . . . the court may order separate

trials of counts, sever the defendants’ trials, or provide any other relief that justice requires.”

Fed. R. Crim. P. 14(a). “There is a preference in the federal system for joint trials of defendants

who are indicted together.” Zafiro v. United States, 506 U.S. 534, 537 (1993).

        “In ruling on a motion for severance, the trial court is vested with discretion; it must

carefully weigh the possible prejudice to the accused against the often equally compelling



                                                   2
interests of the judicial process, which include the avoidance of needlessly duplicative trials

involving substantially similar proof.” United States v. Urich, 228 F. App’x 248, 254–55 (4th

Cir. 2007); see also United States v. Becker, 585 F.2d 703, 706 (4th Cir. 1978). “[A] district

court should grant a severance under Rule 14 only if there is a serious risk that a joint trial would

compromise a specific trial right of one of the defendants, or prevent the jury from making a

reliable judgment about guilt or innocence.” Zafiro, 506 U.S. at 539. However, “a defendant is

not entitled to severance merely because separate trials would more likely result in acquittal, or

because the evidence against one defendant is not as strong as that against the other.” United

States v. Shealey, 641 F.3d 627, 633 (4th Cir. 2011) (quoting United States v. Strickland, 245

F.3d 368, 384 (4th Cir. 2001)); see also Zafiro, 506 U.S. at 539. “Moreover, Rule 14 does not

require severance even if prejudice is shown; rather, it leaves the tailoring of the relief to be

granted, if any, to the district court’s sound discretion.” Zafiro, 506 U.S. at 538–39. “[L]ess

drastic measures, such as limiting instructions, often will suffice to cure any risk of prejudice.”

Id. at 539.

B. Motions to Sever

        Although each of the three defendants sets forth individualized facts or arguments about

the weight of the government’s evidence against him, they all rely on substantially the same legal

arguments. They assert that they are entitled to severance largely based on the defendants’

differing degrees of culpability and the resultant “spill-over effect” of evidence against other

defendants that will prejudice their cases.

        For example, Triplett notes that the government intends to introduce evidence regarding

the Jalisco New Generation Cartel even though Triplett is not a member of that organization. He

further asserts that the government lacks evidence against him in the form of controlled buys,



                                                  3
executed warrants, or connections to the alleged stash houses in this case, and that the time

period during which Triplett was allegedly involved in the distribution of drugs is only two

months of an alleged conspiracy spanning years.

       Rocas-Osorio largely restates arguments similar to Triplett, and downplays the weight of

the government’s evidence against him and highlights that the evidence implicates him for only a

two-month period. He also notes that, while the cartel at issue is based in Mexico, he is from a

different Central American country. Thus, he contends that jurors may presume he is part of the

cartel based on his appearance even though he is not from Mexico.

       Valenzuela-Flores concedes that he was charged with and pled guilty in state court to

possession of marijuana with the intent to distribute under Virginia Code § 18.2-248.1. But

because he was arrested only for a marijuana-related crime, he argues that a joint trial in which

the government puts on evidence of cocaine and heroin distribution will unfairly prejudice him.

Additionally, he notes that the government’s evidence will show that he wired money back to his

hometown. He argues that, although this is a common way for immigrants to transfer money

back to family at home, the introduction of the government’s remaining evidence will unfairly

suggest that these transfers were related to the conspiracy. Like his co-defendants, Valenzuela-

Flores also stresses he had a minor role, if any, in the alleged conspiracy, emphasizing that the

evidence against him indicates he was involved for only three and a half months.

       Accordingly, the defendants argue that by trying their cases alongside their co-

defendants, they will be subject to evidence that will prejudicially compound the government’s

case against them or that would not be admissible if they were tried individually. To be sure,

“[e]vidence that is probative of a defendant’s guilt but technically admissible only against a

codefendant . . . might present a risk of prejudice.” Id. Additionally, when defendants with



                                                 4
“markedly different degrees of culpability” are tried together, “the risk of prejudice is

heightened.” Id. However, “[w]ithout a strong showing of prejudice, severance is not justified

based on the mere disparity of the evidence adduced against individual defendants.” United

States v. Allen, 491 F.3d 178, 189 (4th Cir. 2007). Moreover, the preference for joint trials is

stronger in conspiracy cases, as “[t]he gravamen of conspiracy is that each conspirator is fully

liable for the acts of all coconspirators in furtherance of the conspiracy.” United States v.

Tedder, 801 F.2d 1437, 1451 (4th Cir. 1986).

       In substance, defendants’ arguments for severance are based on the limited evidence

against them individually as compared to the evidence that will be presented against their co-

defendants. For example, Triplett and Rocas-Osorio both suggest that the evidence against them

individually could be presented in one day each and that the government likely would have only

one or two witnesses. However, the government disputes this, explaining that much of the

evidence regarding the cartel and its operation in Virginia sets the background for the alleged

conspiracy and would be admissible even in individual trials against these defendants. It further

asserts that testimony from at least twenty of the government’s witnesses would be admissible

and necessary to prove the government’s case.

       The court has reviewed the proffered evidence and, without rehashing that evidence here,

finds that severance is unwarranted. The Fourth Circuit has upheld similar decisions in Tedder

and Uhrich. In Tedder, the defendants argued that “the voluminous evidence of career drug

trafficking by others prejudiced their case.” Tedder, 801 F.2d at 1450. Recognizing the

importance of a joint trial in conspiracy cases, the Fourth Circuit affirmed the district court’s

denial of the defendants’ motions to sever. Similarly, in Uhrich, the defendant asserted that she

should not have been tried with her co-defendants because she had merely a “minor and passive



                                                  5
role in the alleged scheme.” Uhrich, 228 F. App’x at 255. She argued that “much of the

evidence presented at trial against [her] co-defendants was totally unrelated to her, causing a

serious risk that the jury was unable to make a reliable judgment about her guilt or innocence.”

Id. The Fourth Circuit noted that “even if [the defendant] was not directly involved in all aspects

of the fraudulent scheme, it is clear that her criminal acts furthered the scheme.” Id.; see also

United States v. Chavez, 894 F.3d 593, 605 (4th Cir. 2018) (“Appellant Chavez argues . . . that

severance was necessary because the trial included evidence of violent racketeering activity that

he was not directly involved in. We have previously rejected an almost identical argument for

severance . . . .”); United States v. Dinkins, 691 F.3d 358, 368 (4th Cir. 2012) (affirming denial

of severance even though the defendants “were forced to defend themselves against a body of

evidence . . . not attributable to all defendants”).

        Although the cases discussed above may have involved different types of conspiracies,

the underlying principals apply equally here. As alleged by the government, the defendants in

this case each played a role, however minor, in the charged conspiracy. Much of the evidence,

even if not directly related to actions taken by Triplett, Rocas-Osorio, or Valenzuela-Flores, will

nonetheless provide background information for the alleged conspiracy and would likely be

admissible in their individual trials if the court were to grant their motions. The fact that the

government’s evidence links defendants to the conspiracy either circumstantially or for only

limited periods of time does not indicate prejudice incurable by either jury instructions or

through evidentiary limitations.

        Similarly, the fact that the government has less evidence against these defendants than

others does not necessarily indicate that the defendants here have “markedly different degrees of

culpability.” Twelve of the defendants have been charged with conspiracy and, as noted in



                                                   6
Tedder, “[t]he gravamen of conspiracy is that each conspirator is fully liable for the acts of all

coconspirators in furtherance of the conspiracy.” 801 F.2d at 1450. Though the remaining

counts of possessing a firearm, transmitting funds derived from a criminal offense, and

conspiracy to launder money indicate different defendants may have engaged in additional

crimes, the court finds that less drastic relief—limiting jury instructions, for example—will help

distinguish the issues and protect defendants’ rights to a fair trial.

        This outcome is further supported by considerations of judicial economy. The joint trial

in this case is currently scheduled for four weeks. Given that the government would be required

to introduce much of the same evidence at individual trials for Triplett, Rocas-Osorio, and

Valenzuela-Flores, granting their motions to sever would significantly increase the time and

expense to the government and witnesses whose prosecutorial efforts and testimony would be

duplicated. See Chavez, 894 F.3d at 605 (“Particularly in cases like this one, where a primary

focus of the trial [is] the interwoven relationships among defendants, separate trials would be

repetitive, requiring witnesses to provide the same testimony many times.”).

        Triplett and Rocas-Osorio also assert that a joint trial will violate their right to remain

silent or testify in their own defense. They argue that if they choose not to testify “in the face of

the avalanche of evidence” the government will produce, jurors will interpret their silence

differently than they would in a separate trial. Triplett and Rocas-Osorio also suggest that

dozens of witnesses will testify in the joint trial, and they will have to decide “whether to

question every witness to confirm [their] lack of involvement, or whether to leave it to the jury to

properly interpret the lack of testimony against [them].” These are concerns present in every

joint trial and do not warrant severance here. Defendants have identified no case law or

authority that suggests otherwise.



                                                   7
        Based on the foregoing, the court finds that Triplett, Rocas-Osorio, and Valenzuela-

Flores have not established that a joint trial would compromise any specific trial right or prevent

the jury from making a reliable judgment about their guilt or innocence. Instead, considerations

of judicial economy weigh against severance. Moreover, to the extent evidence presented at trial

may prejudice the defendants, the court finds that other safeguards allowed under Rule 14 will

adequately protect their rights. Accordingly, the court will deny defendants’ motions to sever.

                                       III. CONCLUSION

        For the reasons set forth above, it is hereby ORDERED that:

        1. Ritchie Triplett’s motion to sever (Dkt. No. 179) is DENIED;

        2. Jonathan Rocas Osorio’s motion to sever (Dkt. No. 247) is DENIED; and

        3. Ernesto Valenzuela-Flores’s motion to sever (Dkt. No. 249) is DENIED.

        The clerk is directed to send copies of this memorandum opinion and order to counsel of

record for all parties.

        Entered: January 27, 2020.




                                                     /s/ Elizabeth K. Dillon
                                                     Elizabeth K. Dillon
                                                     United States District Judge




                                                 8
